DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a non-final office action in response to Response to Restriction Requirement (s) filed on May 18, 2022.
Applicant’s election of Group I and confirmed to be corresponding to Claims 1-14 in the reply filed on May 18, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (also see MPEP § 818.01(a)).
Claims 1-14 are elected without traverse by applicant. 
Claims 15-17 are now withdrawn from consideration. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 8, 2020, May 18, 2021 and May 7, 2022 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Objections
Claims 1-14 (the version dated May 18, 2022) are objected to because of the following informalities:  “where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i)”.  Appropriate correction is required. (also see MPEP 608.01 (m) Form of Claims, and 37 CFR 1.75 (i) ). 
“The claim or claims must commence on a separate physical sheet or electronic page and should appear after the detailed description of the invention. Any sheet including a claim or portion of a claim may not contain any other parts of the application or other material. While there is no set statutory form for claims, the present Office practice is to insist that each claim must be the object of a sentence starting with "I (or we) claim," "The invention claimed is" (or the equivalent). If, at the time of allowance, the quoted terminology is not present, it is inserted by the Office of Data Management. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).” – MPEP 608.01(m).
In addition, it is also recommended by examiner to further check usages of proper punctuations in the claims (i.e. in claims 1, 8-9, 12, 14 and etc.).  
With regard to Claim 1, claim recites the limitation "the serial number" in lines 9-10 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Instant issue also affects the correspondingly dependent claims, and further clarification is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-14, is directed to a method for producing security elements in an image which are not visible to the human eye and which cannot be copied…, each of the claims recite claim languages, such as “characterized in”.  As abovementioned claims are directed to a method of producing security elements, the use of claim languages, such as “characterized in” is unclear whether the recited claim limitation(s) and/or descriptions are being carried out as part(s) of the method, or merely being described as “intended-use”. Such a limitation has not been explicitly depicted with sufficient descriptions in the instant claim.  The scope of such a limitation is unable to be clearly determined, which renders the claim scope indefinite.  Further clarification in the claims are required. 
With regard to Claim 10, the phrases  of "or the like" (in line 3) and “such as” (in line 5) renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like" and “such as”), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
With regard to claim 14, claim recites the claim limitations of “serial number”, “serial number (1)”, “serial number (1.1)” and “serial number (2)”, such limitations have not been explicitly depicted with sufficient descriptions to differentiate from one and another in the instant claim.  The scope of such a limitation is unable to be determined, which renders the claim scope indefinite. 
With regard to claim 14, claim recites “e.g. 0, 1, 2, 3”, the phrase " e.g.” (or for example). renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biro et al. (U.S. Pub. No. 2015/0036890 A1, hereinafter as “Biro”).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
With regard to claim 1, the claim is drawn to a method for producing security elements in an image which are not visible to the human eye and which cannot be copied (see Biro, i.e. in para. 13, 29 and etc., discloses that “[0013] In light of the above, a primary object of the present invention is to provide a security element applied to a printing substrate by printing which, on the one hand, contains identification data associated with the printed matter itself as primary information and, on the other hand, also provides a reliable copy protection for the printed matter via latent secondary information”), 
in particular for checking the authenticity of images (see Biro, i.e. in para. 14, discloses that “[0014] A further object of the present invention is to provide a print protection technique, especially a method to inspect/determine print authenticity that allows authenticity check of a printed matter with a security element according to the invention for anyone and with no qualification in information safety immediately and on the spot by means of devices of at least medium resolution (that is, of 300 to 1200 dpi) that are available in everyday usage, such as e.g. mobile phones, tablets, smartphones, web cameras, etc.”), 
the image being imaged by means of a halftone, the halftone consisting of individual image dots arranged adjacent to each other (see Biro, i.e. illustrations in Fig. 2-4 and in para. 33, discloses that “[0033] FIGS. 2 to 4 illustrates the steps of combining together the codes carrying first and second information in a specific case, wherein the code carrying primary information is provided by a point code (see FIG. 2) formed by ink dots 20 and representing a figure "0" printed at the resolution of 600 dpi, wherein segmenting is performed by means of a mesh 30 of square shaped cells 34 (see FIG. 3). Here, the size of each cell 34 is at least 300 microns along both the X and Y directions. It was found that the size of 300 microns is sufficient to ensure that each individual ink dot 20 fall into a separate cell 34 and far away from the borders of said cell 34 (that is, practically to the middle of the cell 34). Furthermore, each cell 34 is divided into seven pixels 40 (in this specific case); the pixels 40 forming units of said division are the "building blocks" for the left-out areas 42 encoding secondary information. It is apparent to a skilled person in the art that segmenting can be performed with different cell sizes and/or with different numbers of pixels along the X, Y directions per cells for a different type of code sign. A common rectangular mesh 50 and its (i,j)-th cell 52 applicable for segmenting are shown in FIG. 5. It is also noted here that if higher resolution is used, the pixel number along each of the directions has to be increased proportionally”),
characterized in that at least one field having a random geometric shape or freeform is defined in the image/the halftone (see Biro, i.e. in fig. 2, disclose code portion carrying primary information, latent secondary information and etc., and further in para. 33, discloses that “[0033] FIGS. 2 to 4 illustrates the steps of combining together the codes carrying first and second information in a specific case, wherein the code carrying primary information is provided by a point code (see FIG. 2) formed by ink dots 20 and representing a figure "0" printed at the resolution of 600 dpi, wherein segmenting is performed by means of a mesh 30 of square shaped cells 34 (see FIG. 3). Here, the size of each cell 34 is at least 300 microns along both the X and Y directions…”),
wherein, by means of manipulation of image dots in the field and/or by means of manipulation of the entire field (see Biro, i.e. in para. 26, 33, fig. 3, 4 and etc., disclose that “[0026] FIG. 8 illustrates the theoretical appearance (as formed in a printing plate) and the actual appearance (as seen after having printed onto a printing substrate) of a portion of the security element provided by the combined code…”), 
an encrypted information that cannot be copied is stored for comparison with at least one database and the serial number is displayed by means of contours formed in the halftone (see Biro, i.e. para. 32, discloses that “[0032] The security element of the printed matter produced by the method shown in FIG. 1A, on the one hand, contains data that can be used to identify said printed matter (primary information) and, on the other hand, is suitable for protecting said printing matter against copying, as the secondary information is a latent information that is not visible to the naked eye and disappears or gets distorted in a detectable manner when being printed/copied.”; further in para. 7, disclose database and inspected image being compared; and in para. 28, 29 and fig. 7, further disclose the primary information uniquely identifies the documents, for examples, a serial number, a barcode, a QR code, unencoded print, contours). 
With regard to claim 2, the claim is drawn to the method according to claim 1, characterized in that each contour is assigned at least one digit of the serial number (See Biro, i.e. in para. 28, discloses that, representing the serial number (e.g. print, barcode, QR code), the applicable contours encode for a digit of the serial number in the applicable number system).
With regard to claim 3, the claim is drawn to the method according to claim 1, characterized in that the serial number can be represented in any number system (see Biro, the illustrations in Fig. 7 for example, also see para. 28 and etc. for additional details). 
With regard to claim 4, the claim is drawn to the method according to claim 1, characterized in that the halftone is produced by duplex printing, four-color printing or multi- color printing (see Biro, i.e. in para. 1, discloses that “[0001] The present invention relates to a security element, as well as to a method to ascertain the authenticity of a print arranged on a printing substrate. Its application field falls into the field of protection of printed matters produced by printing machines or documents generated with ink jet printers and/or laser printers against counterfeiting” [or “multicolor printing”]) or hexachrome printing, letterpress, gravure printing, planographic printing, through-printing, non-impact printing, 3D printing or a combination of at least two printing processes.
With regard to claim 7, the claim is drawn to the method according to claim 1, characterized in that the dots in the halftone have at least one, preferably four colors, wherein the manipulation of the dots (see Biro, i.e. in Fig. 2-4 and in para. 33-34, disclose that “…[0034] Having segmented the code that carries primary information, introduction of the code that carries secondary information is performed. To this end, the cells 34 of the code carrying primary information obtained by the segmentation and containing an ink dot, are sorted into several classes…”) and/or the fields is achieved by means of
- exchanging the halftone angle between two or more colors and/or 
- changing the halftone angle of at least one color and/or 
- changing the running width or halftone frequency of the cross-line halftone of at least one color and/or 
- changing the frequency for frequency-modulated halftones of at least one color and/or 
- changing the amplitude for amplitude-modulated halftones of at least one color and/or 
- changing the frequency for amplitude-modulated halftones of at least one color and/or
- changing the amplitude for frequency-modulated halftones of at least one color. 
With regard to claim 8, the claim is drawn to the method according to claim 1, characterized in that the dots in the halftone have at least one, preferably four colors, wherein the manipulation of the dots and/or the fields is achieved by means of - changing the surface area of dots of at least one color and/or - changing the contour of the dots of at least one color (see Biro, i.e. in para. 1, discloses that “[0001] The present invention relates to a security element, as well as to a method to ascertain the authenticity of a print arranged on a printing substrate. Its application field falls into the field of protection of printed matters produced by printing machines or documents generated with ink jet printers [or as “four colors”, i.e. CYMK in inkjet printing] and/or laser printers against counterfeiting”) or hexachrome printing, letterpress, gravure printing, planographic printing, through-printing, non-impact printing, 3D printing or a combination of at least two printing processes; and further in Biro, i.e. illustrations in Fig. 2-4 and in para. 33, discloses that “[0033] FIGS. 2 to 4 illustrates the steps of combining together the codes carrying first and second information in a specific case, wherein the code carrying primary information is provided by a point code (see FIG. 2) formed by ink dots 20 and representing a figure "0" printed at the resolution of 600 dpi, wherein segmenting is performed by means of a mesh 30 of square shaped cells 34 (see FIG. 3). Here, the size of each cell 34 is at least 300 microns along both the X and Y directions…”).
With regard to claim 9, the claim is drawn to the method according to claim 1, characterized in that the dots in the halftone have at least one, preferably four colors, wherein the manipulation of the dots (see Biro, i.e. in para. 1, discloses that “[0001] The present invention relates to a security element, as well as to a method to ascertain the authenticity of a print arranged on a printing substrate. Its application field falls into the field of protection of printed matters produced by printing machines or documents generated with ink jet printers [or as “four colors”, i.e. CYMK in inkjet printing] and/or laser printers against counterfeiting”) or hexachrome printing, letterpress, gravure printing, planographic printing, through-printing, non-impact printing, 3D printing or a combination of at least two printing processes; and further in Biro, i.e. illustrations in Fig. 2-4 and in para. 33, discloses that “[0033] FIGS. 2 to 4 illustrates the steps of combining together the codes carrying first and second information in a specific case, wherein the code carrying primary information is provided by a point code (see FIG. 2) formed by ink dots 20 and representing a figure "0" printed at the resolution of 600 dpi, wherein segmenting is performed by means of a mesh 30 of square shaped cells 34 (see FIG. 3). Here, the size of each cell 34 is at least 300 microns along both the X and Y directions…”) and/or the fields is achieved by means of 
- adding at least one color in form of infrared, ultraviolet or other special color or lacquer and/or 
- exchanging at least one of the colors in the CMYK color space with another color in the form of infrared, ultraviolet or other special color or lacquer and/or 
- replacing the color tones achieved by subtractive color mixing of the process colors with at least one special color or spot color and/or 
- changing the achromatic structure by replacing equal parts of the process colors CMY completely or partially with black (K) and/or an additional black tone and/or 
- changing the color composition when printing with more than four process colors.
With regard to claim 10, the claim is drawn to the method according to claim 1, characterized in that the printing of the image is carried out by means of a printing process such as ink-jet, laser (see Biro, i.e. in para. 1, discloses that “[0001] The present invention relates to a security element, as well as to a method to ascertain the authenticity of a print arranged on a printing substrate. Its application field falls into the field of protection of printed matters produced by printing machines or documents generated with ink jet printers and/or laser printers against counterfeiting…”), offset, gravure, flexographic, screen printing or the like, and the printing is carried out on paper (see Biro, i.e. in para. 2, discloses that “… Any document provided with a data carrier, such as e.g. a writing or drawing, produced by e.g. a printing machine or an ink jet and/or a laser printer, may constitute a printed matter that requires protection. Such printed matters are, for example, the various packaging labels (e.g. for medicaments, CD covers), valuable entrance tickets, certifications, bank notes, cheques, personal identifiers, various vouchers, etc. just to mention only a few examples…”), plastics or other natural materials such as wood, stone or artificially produced printing substrates.

Allowable Subject Matter
With regard to Claims 5-6 and 11-14, claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the corresponding rejections and/or objection (if any) set forth in the Office Action above.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 5, the closest prior arts of record, Biro, do not disclose or suggest, among the other limitations, the additional required limitation of “… the method according to claim 1, characterized in that the serial number is represented at least in binary form, wherein a deviation of the halftone within the defined field is detected as 1 = true and an identical halftone within the field (Fl to F5) as 0 = false or vice versa, depending on the previous definition”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by Biro. 
With regard to claim 6, the closest prior arts of record, Biro, do not disclose or suggest, among the other limitations, the additional required limitation of “…the method according to claim 1, characterized in that information for decryption is stored in the serial number, wherein the encryption is carried out with the aid of a hash function assigned to the serial number, and in that the hash function used is integrated in the serial number as information”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by Biro. 
With regard to claim 11, the closest prior arts of record, Biro, do not disclose or suggest, among the other limitations, the additional required limitation of “… the method according to claim 1, characterized in that the serial number and a transformed code is stored in the form of a hash value in at least one database and assigned to a container with a serial number and supplemented by further product data, wherein the product data comprises at least the brand and/or name and/or place of production and/or production time and/or size and/or color and/or text length”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by Biro. 
With regard to claim 12, the closest prior arts of record, Biro, do not disclose or suggest, among the other limitations, the additional required limitation of “… the method according to claim 1, characterized in that the container is filled with hash values, wherein the container itself is subsequently encrypted in such a way that the Merkie tree procedure is used, wherein two hash values of a serial number are always combined with a defined hash function to form a new transformed code and the resulting new hash value is stored in the database and thereupon two already combined hash values of serial numbers are encrypted again with a hash function (identical or modified), where this step is repeated until a hash value is available e for the whole container, wherein the encryption path and the hash functions used are also stored in the database, which creates a Merkle path of the container”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by Biro. 
With regard to claim 13, the closest prior arts of record, Biro, do not disclose or suggest, among the other limitations, the additional required limitation of “the method according to claim 1, characterized in that the final hash value of the container is written to at least one blockchain”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by Biro. 
With regard to claim 14, the closest prior arts of record, Biro, do not disclose or suggest, among the other limitations, the additional required limitation of “… the method according to claim 1, characterized in that the sequence for the coding is as follows: 
a) Rasterization of a graphic in RGB color space in a hardware or software raster image process (RIP) into a CMYK halftone or into another printable color space consisting of more or less colors 
b) Determination of the optical coding of the serial number, including: 
	a. Determination of the areas for coding; 
	b. Determination of the outer contours of the coding; 
	c. Determination of the sequence in which the areas are arranged in sequence for 			coding; 
	d. Determination of the hash function for the transformation of the serial number 			(1); 
c) Creation of the serial number (1.1) for the implementation into the graphic; 
d) Changing the rasterization according to the coding information of the serial number (1.1); 
e) Printing the information; 
and in that the sequence of scanning and decoding is as follows: 
i) Recording of the print image (CMYK or other printable color space); 
j) After recording, the data is available in the RGB color space or in another color space recognizable by optical systems such as camera systems; 
k) Application of filters and Fourier transformation; 
l) Recognition of fields/areas if there is information 0 or 1 (binary case) per code field and reading of the serial number (1.1), wherein in case of variation of the halftones for several colors or in case of using several variation possibilities per color or for each variation a value is assumed, for all CMYK then e.g. 0,1,2,3 and in case of using special colors further information states per special color; 
m) Comparison with DBI in which fields the information for the optical decoding (field contour, sequence and hash function) for serial number (1.1) i located; 
n) Determination of the decoding value; 
o) Determination of the serial number (1) and transformation of the serial number (1) using the corresponding hash function; 
p) Further processing of the hash value of the serial number (2); and in that the database DB1 is at least one database, at least one cloud and/or at least one blockchain in which the relevant information is stored completely, split and/or encrypted or openly, wherein the information in DB1 can also represent links to further databases, clouds, blockchains from which information can be obtained via APIs or further interfaces”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by Biro. 
Therefore, claims 5-6 and 11-14 are objected to.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kaufmaun et al. (U.S. Pat/Pub No. 2021/0248369 A1, Industry 365 UG) disclose an invention relates to a method for checking the authenticity of product and printed image.
Brunk (U.S. Pub. No. 2002/0054355 A1) disclose an invention relates to halftone watermarking and related applications. 
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY X ZHENG/Primary Examiner, Art Unit 2675